DANAHY, Judge.
The appellant seeks reversal of orders dismissing her claims against the appellees for invasion of privacy, intentional infliction of emotional distress, and negligent retention of employees. We agree with the appellant that the trial court erred in dismissing these claims without affording the appellant another opportunity to amend her allegations to overcome the objections raised in the appel-lees’ motions to dismiss.
The orders under review were rendered by the trial court on November 25, 1991, and November 17, 1992. The order rendered November 25, 1991, is, in pertinent part, an order granting the appellees’ motions to dismiss Counts III, IV and V of the appellant’s initial complaint; the nature of the order rendered November 17, 1992, is, in pertinent part, an order granting the appellees’ motions to dismiss Counts III and IV of the appellant’s amended complaint, with prejudice, dismissing all claims asserted against the appellees Lassiter, Maeejko, and Wood; that order is a final order as to such appel-lees. The action below remains pending against the remaining appellees as to those claims not dismissed.
We reverse with directions that the trial court permit the appellant to further amend her complaint.
Reversed.
RYDER, A.C.J., and PARKER, J., concur.